



Exhibit 10.6


REXNORD CORPORATION
RETENTION BONUS AND CHANGE IN CONTROL SEVERANCE AGREEMENT


This Retention Bonus and Change in Control Severance Agreement (the “Agreement”)
is entered into as of ______________ (the “Effective Date”) by and between
Rexnord Corporation (the “Company”) and _______________ (the “Associate”).


RECITALS


A.    It is expected that the Company from time to time may consider the
possibility of a Change in Control (as defined below). The Board of Directors of
the Company (the “Board”) recognizes that such consideration can be a
distraction to the Associate and can cause the Associate to consider alternative
employment opportunities.


B.    The Board believes that it is in the best interests of the Company and its
stockholders to provide the Associate with an incentive to continue his or her
employment in spite of the uncertainties that the possible of a Change in
Control may cause for the Associate and thus have a further incentive to
maximize the value of the Company upon a Change in Control for the benefit of
its stockholders.


C.    In order to provide the Associate with enhanced financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change in Control, the Board believes that it is imperative to
provide the Associate with a retention bonus and, in the event of the
Associate’s termination of employment without Cause or for Good Reason following
a Change in Control, certain severance benefits.


AGREEMENT


In consideration of the mutual covenants herein contained and the continued
employment of the Associate by the Company, the parties agree as follows:


1.    Retention Bonus. Subject to the terms and conditions of this Agreement,
the Associate shall be entitled to a retention bonus equal to ______________
Thousand Dollars ($____________.00) (the “Retention Bonus”).


2.    Conditions for Payment of Retention Bonus.


(a)    Triggering Events and Amount of Payment. Subject to the conditions set
forth in (b) below, payment of the Retention Bonus shall be triggered upon the
earlier to occur of (i) a Change in Control or (ii) the two-year (2-year)
anniversary of this Agreement (a “Triggering Event”). If the Triggering Event is
the two-year (2-year) anniversary of this Agreement, the Associate shall receive
the entire Retention Bonus on such anniversary date. If the Triggering Event is
a Change in Control, the Associate shall receive fifty percent (50%) of the
Retention Bonus upon the Change in Control and the remaining fifty percent (50%)
upon the date that is six (6) months after the date of the Triggering Event
(such date and the date of a Triggering Event each being referred to herein as a
“Payment Date”).


(b)    Conditions for Receiving Payment.







--------------------------------------------------------------------------------





(i)    The Associate must be continuously employed by the Company through a
Payment Date to receive the portion of the Retention Bonus otherwise due on such
Payment Date.


(ii)     During such time between the date of this Agreement and a Payment Date,
devote his or her full business time and attention to the Company and faithfully
and diligently perform such duties for the Company as may be determined from
time to time by the Company, provided that such duties are reasonable and
customary for the Associate’s position and consistent with past practices.


(iii)    To the extent that the Company considers or undergoes a Change in
Control, the Associate must provide such assistance in connection with the
Change in Control as the Company may reasonably request. Such assistance may
include, without limitation, gathering documents and information which may be
requested by the Company, its advisors or any potential buyer, assistance in
preparing documents to be used in connection with a Change in Control,
participating in management presentations and meeting with prospective buyers to
discuss the Company and its business, and/or helping in the transition following
a Change in Control.


( c)    Exceptions to General Requirements. Notwithstanding the foregoing
Subsection 2(b):


(i)    In the event that the Associate’s employment is terminated by the Company
without Cause and due to a position elimination prior to a Triggering Event,
condition (b)(i) above will be deemed satisfied and, if the Associate has
otherwise satisfied conditions (b)(ii) and (b)(iii) above through such
termination date, the Associate shall receive a prorated Retention Bonus equal
to the full Retention Bonus amount multiplied by a fraction, the numerator of
which is the number of days the Associate was employed by the Company beginning
with the date of this Agreement and ending with the Associate’s termination date
and the denominator of which is seven hundred thirty (730), to be paid as soon
as administratively possible following the Associate’s termination of
employment. For purposes of this Subsection 2(c)(i), the “full Retention Bonus
amount” shall be the Retention Bonus amount specified in Section 1 but
determined for the Company’s fiscal year in which the Associate’s termination
without Cause and due to position elimination occurs.


(ii)    In the event that the Associate’s employment is terminated by the
Company without Cause or by the Associate for Good Reason on or after a Change
in Control and prior to a Payment Date, condition (b)(i) above will be deemed
satisfied and, if the Associate has otherwise satisfied conditions (b)(ii) and
(b)(iii) above through such termination date, the Associate shall receive a full
Retention Bonus, to be paid as soon as administratively possible following the
Associate’s termination of employment.


The Company shall deposit on the date of a Triggering Event that is a Change in
Control an amount equal to that portion of the Retention Bonus that is not paid
upon the Triggering Event in escrow account with an independent escrow agent,
selected by the Company, for the Associate’s benefit.


3.    Payment of Retention Bonus. Except as otherwise provided above, the
Company shall pay the Retention Bonus to the Associate in cash on the Payment
Date or as soon as reasonably practicable thereafter. No Retention Bonus shall
be paid to the Associate under this Agreement if the conditions in Section 2 are
not satisfied.


4.    Option Vesting. Provided the Associate remains an employee of the Company
on the date a Change in Control occurs, upon such Change in Control, all
unvested options or other unvested awards granted to the Associate under the
2006 Stock Option Plan of Rexnord Holdings, Inc. a shall be immediately





--------------------------------------------------------------------------------





vested and twenty percent (20%) of the unvested options or other unvested equity
awards granted to the Associate under the Rexnord Corporation 2012 Performance
Incentive Plan shall be immediately vested and the applicable exercise period
shall be extended to the date that is one (1) year from the date of the Change
in Control unless the exercise period under the applicable award agreement
provides for a longer exercise period.


5.    Severance Benefits.


(a)    Termination of Employment. In the event the Associate’s employment with
the Company terminates for any reason, the Associate will be entitled to any
(i) unpaid Base Salary accrued up to the effective date of termination;
(ii) unpaid, but earned and accrued, annual incentive for any completed fiscal
year as of the Associate’s termination of employment; (iii) benefits or
compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to the Associate; (iv) unreimbursed
business expenses required to be reimbursed to the Associate; and (v) unused,
but earned and accrued, vacation pay.


(b)    Termination Without Cause or for Good Reason Following a Change in
Control. If the Associate’s employment is (i) terminated by the Company without
Cause or (ii) terminated by the Associate for Good Reason, within twelve (12)
months following a Change in Control, and not due to the Associate’s death,
Disability or resignation (other than for Good Reason), then, subject to the
Associate’s compliance with Section 6 below, the Associate shall be entitled to
the following:


(i)    Twelve (12) months of the Associate’s base salary, as in effect
immediately prior to the date of termination of employment or immediately prior
to the date of the Change in Control, whichever is greater, which shall be paid
over twelve (12) months (the “Severance Period”) in accordance with the
Company’s customary payroll procedures, commencing on the first payroll period
occurring after the Associate’s termination of employment;
(ii)    The maximum amount of the Associate’s target bonus under the Rexnord
Management Incentive Compensation Plan (or any successor or replacement annual
cash incentive plan), as in effect immediately prior to the date of termination
of employment or immediately prior to the date of the Change in Control,
whichever is greater; and


(iii)    Group medical and dental continuation coverage (COBRA) through the
Severance Period at the then-current active employee rate.


(c)    Termination for Cause, Due to Death or Disability, Resignation by the
Associate without Good Reason. If the Associate’s employment with the Company is
terminated for Cause by the Company, terminated due to the Associate’s death or
Disability, or terminated due to the Associate’s resignation (other than for
Good Reason), then (i) the Associate’s outstanding equity awards will terminate
in accordance with the terms and conditions of the applicable award
agreement(s); (ii) all payments of compensation by the Company to the Associate
hereunder will, subject to Section 5(a) above, terminate immediately; and
(iii) the Associate will be eligible for severance benefits only in accordance
with the Company’s then established plans, programs, and practices.


(d)    Sole Right to Severance. This Agreement is intended to represent the
Associate’s sole entitlement to severance payments and benefits in connection
with the termination of the Associate’s employment within twelve (12) months
following a Change in Control. To the extent the Associate is entitled to
receive severance or similar payments and/or benefits under any other Company
plan, program, agreement,





--------------------------------------------------------------------------------





policy, practice, or the like, severance payments and benefits due to the
Associate under this Agreement will be so reduced.


6.    Conditions to Receipt of Severance; No Duty to Mitigate.


(a)    Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 5 of this Agreement will be subject to the Associate
promptly signing and not revoking a separation agreement and release of claims
in the form provided to the Associate by the Company (the “Release”). The
Release will require the Associate to return such Release forty-five (45) days
of his or her termination date and the Associate will have seven (7) days from
the date he or she returns the Release to revoke that Release. No severance will
be paid or provided until the Release becomes effective.


(b)    Other Requirements. The Associate agrees to continue to comply with the
terms of any Option Agreement or Agreements by and between the Company (or its
predecessor) and the Associate.


(c)    Confidentiality. The Associate shall keep this Agreement and its terms
confidential and shall not disclose or discuss the same with anyone other than
his attorney, accountant, and spouse, if any.


(d)    No Duty to Mitigate. The Associate will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
the Associate may receive from any other source reduce any such payment, except
as provided in Section 5(d).


7.    Code Section 409A.


(a)    Separate Right to Payment. Each severance payment under Section 5(b)(i)
and the payment under Section 5(b)(ii) shall be treated as a separate and
distinct “payment” for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). Accordingly, any such payments that would
otherwise be payable (i) within 2-½ months after the end of the Company’s
taxable year (which ends on March 31) in which the right to payment is no longer
subject to a substantial risk of forfeiture, or (ii) within 2-½ months after the
Associate’s taxable year in which the right to payment is no longer subject to a
substantial risk of forfeiture, whichever occurs later (the “Short Term Deferral
Period”), are exempt from Code Section 409A. Furthermore, any such payments paid
after the Short Term Deferral Period which meet the conditions for the severance
pay exception under Section 409A shall also be exempt from Section 409A.


(b)    Six (6) Month Delay. Notwithstanding the provisions of Section 5 or any
other provision of this Agreement to the contrary, if the Associate is a
“specified employee” within the meaning of Code Section 409A and to the extent
that any payments under this Agreement constitute deferred compensation subject
to Code Section 409A and are payable on account of the Associate’s separation
from service within the meaning of Code Section 409A within the first six (6)
months following such separation from service, such payments shall instead be
paid in a lump-sum distribution promptly following such six (6)-month period.


(c)    Separation from Service. The Associate shall have a termination of
employment under this Agreement only if such termination would constitute a
separation from service within the meaning of Code Section 409A.


8.    Section 280G Cap. Notwithstanding any other provision of the Agreement,
any amounts payable to the Associate shall be reduced to the extent necessary
such that the total compensation and other





--------------------------------------------------------------------------------





benefits the Associate would receive on account of or following a Change in
Control will not be subject to an excise tax under Code Section 4999 and will
not be nondeductible under Code Section 280G (the amount by which the amount
payable to the Associate is reduced shall be the “Excess Amount”). If the amount
payable is reduced pursuant to this Section 8, the Company, if it constitutes a
corporation that can satisfy the “shareholder approval requirements” of Code
Section 280G(b)(5)(B), shall solicit its stockholders for approval of the Excess
Amount and if pursuant to such solicitation requisite stockholder approval is
obtained and the Excess Amount, if paid, will not be subject to an excise tax
under Code Section 4999 and will not be nondeductible under Code Section 280G,
the Company shall pay the Excess Amount to the extent the payment is otherwise
due under this Agreement. Any such solicitation shall occur prior to the Change
in Control, provided that obtaining requisite stockholder approval shall not be
a condition to the closing of the Change in Control.


9.    At-Will Employment. The Associate and the Company agree that the
Associate’s employment with the Company is and shall continue to be “at-will”
employment. The Associate and the Company acknowledge that this employment
relationship may be terminated at any time, upon written notice to the other
party, with or without Cause or Good Reason, at the option either of the Company
or the Associate. However, as described in this Agreement, the Associate may be
entitled to severance benefits depending upon the circumstances of the
Associate’s termination of employment.


10.    Confidentiality. The Associate shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company, and its respective businesses, which shall have been
obtained by the Associate during the Associate’s employment by the Company and
which shall not be or become public knowledge (other than by acts by the
Associate or representatives of the Associate in violation of this Agreement).
After termination of the Associate’s employment with the Company, the Associate
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Associate under this Agreement.


11.    Definitions.
        
(a)    Cause. For the purposes of this Agreement, “Cause” shall mean, (i) the
Board’s determination that the Associate failed to substantially perform his or
her duties (other than any such failure resulting from the Associate’s
Disability); (ii) the Board’s determination that the Associate failed to carry
out, or comply with any lawful and reasonable directive of the Board or the
Associate’s immediate supervisor, which is not remedied within ten days after
receipt of written notice from the Company specifying such failure; (iii) the
Associate’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony, indictable offense or
crime involving moral turpitude; (iv) the Associate’s unlawful use (including
being under the influence) or possession of illegal drugs on the Company’s
premises or while performing the Associate’s duties and responsibilities; or (v)
the Associate’s commission of a material act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company, or any of its respective subsidiaries or successor entities.


(b)    Change in Control. “Change in Control” shall mean (1) occurrence of any
of the transactions described in the first paragraph of Section 7.2 of the
Rexnord Corporation 2012 Performance Incentive Plan; (2) the acquisition by any
person, entity or group of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors; or





--------------------------------------------------------------------------------





(3) any sale by the Company of all or substantially all of the business, stock
or assets of the Water Management Platform of the Company (or of subsidiaries of
the Company that together comprise the Water Management Platform or
substantially all of the Water Management Platform), excluding, however, for
purposes of this clause (b), (A) any acquisition directly from the Company or
(B) any acquisition by a person, entity or group which is such a 50% or greater
beneficial owner on the date hereof.
        
(c)    Disability. For purposes of this Agreement, “Disability” shall mean that
the Associate is unable to perform his or her material duties and
responsibilities to the full extent required by the Board of Directors of the
Company by reason of physical or mental illness, impairment, or incapacity for
twenty-six (26) weeks in any fifty-two (52) week period.


(d)    Good Reason. The Associate shall have “Good Reason” to resign his or her
employment upon the occurrence of (i) a material diminution in the nature or
scope of the Associate’s responsibilities, duties, authority or compensation or
(ii) the relocation of the Associate’s principal place of business to a location
that is in excess of 50 miles from the Associate’s current place of business;
provided, however, that the Associate provides the Company with at least 30 days
prior written notice of his or her intent to resign for Good Reason and the
Company has not remedied the alleged violation(s) within the 30-day period.


12.    Assignment. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors, and legal representatives of the Associate upon the
Associate’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company or the Water
Management Platform of the Company. None of the rights of the Associate to
receive any form of compensation payable pursuant to this Agreement may be
assigned or transferred except by will or the laws of descent and distribution.
Any other attempted assignment, transfer, conveyance, or other disposition of
the Associate’s right to compensation or other benefits will be null and void.
Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent overnight by a
well established commercial overnight service, or (c) four days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:


If to the Company:


Attn: General Counsel
Rexnord Corporation
4701 Greenfield Avenue
Milwaukee, WI 53214


If to the Associate:
at the last residential address known by the Company.


14.    Severability. If any provision hereof becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.







--------------------------------------------------------------------------------





15.    Governing Law and Jurisdiction. In the event either party needs to
enforce its rights under this Agreement, the parties agree that this Agreement
shall be governed by and construed in accordance with the laws of the State of
Wisconsin, or, if not Wisconsin, the state where the Associate performs
substantially all of Associate’s services to the Company, irrespective of the
conflicts of law provisions thereof. The Associate hereby consents to the
jurisdiction of the U.S. District Court-Eastern District of Wisconsin or the
Wisconsin Circuit Court for Milwaukee County, or in the event of an appealer
petition for review or certiorari, by such court having jurisdiction to review
the decisions of the U.S. District Court-Eastern District of Wisconsin or the
Wisconsin Circuit Court for Milwaukee County, respectively, and the parties
agree not to present any such controversy to any other court or forum, or in any
other venue.


16.    Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral, including any
agreements that provide for severance benefits. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing that specifically references this Section and is signed by duly
authorized representatives of the parties hereto.


17.    Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.


18.    Headings. All captions and Section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.


19.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.


20.    Acknowledgment. The Associate acknowledges that he or she has had the
opportunity to discuss this matter with and obtain advice from his or her
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.


21.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


[SIGNATURE PAGE FOLLOWS]




* * * * *









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year set forth
above.


COMPANY:
 
 
REXNORD CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 



ASSOCIATE:
 
 
By:
 
 
 
Name:
 
 
 






